703 N.W.2d 188 (2005)
Leonard v. Hartfield Enterprises, Inc.
No. 127858.
Supreme Court of Michigan.
September 15, 2005.
Application for Leave to Appeal.
SC: 127858, COA: 249381.
On order of the Court, the application for leave to appeal the November 18, 2004 judgment of the Court of Appeals is considered, and pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REINSTATE the Oakland Circuit Court's order granting summary disposition in defendant's favor. The Court of Appeals, having found no actual or constructive notice of a dangerous condition in the area where plaintiff fell, and no evidence of any dangerous condition, clearly erred when it reversed the trial court's decision to grant defendant's motion for summary disposition pursuant to MCR 2.116(C)(10). The location of plaintiff's fall was not a material fact given the absence of proof showing what caused plaintiff's fall, or showing actual or constructive notice. Maiden v. Rozwood, 461 Mich. 109, 120, 597 N.W.2d 817 (1999). The application for leave to appeal as cross-appellant is considered, and it is DENIED.
CAVANAGH and KELLY, JJ., would deny leave to appeal.